319 F.2d 860
RINGMASTER, INC., et al.v.COMMISSIONER OF INTERNAL REVENUE.
No. 17278.
United States Court of Appeals Eighth Circuit.
July 17, 1963.

Burnett Schwartz, St. Louis, Mo., for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty. Dept. of Justice, Crane C. Hauser, Chief Counsel and Robert B. Alexander, Atty. Internal Rev. Service, and Wm. A. Friedlander, Atty. Dept. of Justice, for appellee.
PER CURIAM.


1
Motion of respondent to dismiss granted and Petition for review and proceeding dismissed, etc.